Exhibit 10.3

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

 

 

STERIS CORPORATION

 

 

$40,000,000 4.20% Senior Notes, Series A-1, due December 15, 2008

$40,000,000 5.25% Senior Notes, Series A-2, due December 15, 2013

$20,000,000 5.38% Senior Notes, Series A-3, due December 15, 2015

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated as of December 17, 2003

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(Not a part of the Agreement)

 

SECTION

--------------------------------------------------------------------------------

  

HEADING

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

SECTION 1.

  

AUTHORIZATION OF NOTES

   1

Section 1.1.

   Series A Notes    1

Section 1.2.

   Subsequent Series    1

SECTION 2.

  

SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES

   2

Section 2.1.

   Purchase and Sale of Notes    2

Section 2.2.

   Guarantees    2

Section 2.3.

   Subsequent Sales    4

SECTION 3.

  

CLOSING

   4

SECTION 4.

  

CONDITIONS TO CLOSING

   5

Section 4.1.

   Representations and Warranties    5

Section 4.2.

   Performance; No Default    6

Section 4.3.

   Compliance Certificates    6

Section 4.4.

   Opinions of Counsel    7

Section 4.5.

   Purchase Permitted By Applicable Law, Etc.    7

Section 4.6.

   Sale of Other Notes    7

Section 4.7.

   Bank Credit Agreement, Security Documents, Etc    7

Section 4.8.

   Filing and Recording    7

Section 4.9.

   Payment of Special Counsel Fees.    8

Section 4.10.

   Private Placement Number    8

Section 4.11.

   Changes in Corporate Structure    8

Section 4.12.

   Funding Instructions    8

Section 4.13.

   Proceedings and Documents    8

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   8

Section 5.1.

   Organization; Power and Authority    9

Section 5.2.

   Authorization, Etc.    9

Section 5.3.

   Disclosure    9

Section 5.4.

   Organization and Ownership of Shares of Subsidiaries    9

Section 5.5.

   Financial Statements    10

Section 5.6.

   Compliance with Laws, Other Instruments, Etc.    10

Section 5.7.

   Governmental Authorizations, Etc.    10

Section 5.8.

   Litigation; Observance of Statutes and Orders    10

Section 5.9.

   Taxes    11

Section 5.10.

   Title to Property; Leases    11

Section 5.11.

   Licenses, Permits, Etc.    11

 

-i-



--------------------------------------------------------------------------------

Section 5.12.

   Compliance with ERISA    11

Section 5.13.

   Private Offering by the Company    12

Section 5.14.

   Use of Proceeds; Margin Regulations    12

Section 5.15.

   Existing Debt    13

Section 5.16.

   Foreign Assets Control Regulations, Etc.    13

Section 5.17.

   Status under Certain Statutes    13

Section 5.18.

   Pledge Agreements    13

SECTION 6.

  

REPRESENTATIONS OF THE PURCHASER

   14

Section 6.1.

   Purchase for Investment    14

Section 6.2.

   Source of Funds    14

SECTION 7.

  

INFORMATION AS TO THE COMPANY

   15

Section 7.1.

   Financial and Business Information    15

Section 7.2.

   Officer’s Certificate    18

Section 7.3.

   Inspection    18

SECTION 8.

  

PREPAYMENT OF THE NOTES

   19

Section 8.1.

   Required Prepayments    19

Section 8.2.

   Optional Prepayments with Make-Whole Amount    19

Section 8.3.

   Allocation of Partial Prepayments    19

Section 8.4.

   Maturity; Surrender, Etc.    20

Section 8.5.

   Purchase of Notes    20

Section 8.6.

   Make-Whole Amount    20

SECTION 9.

  

AFFIRMATIVE COVENANTS

   22

Section 9.1.

   Compliance with Law    22

Section 9.2.

   Insurance    22

Section 9.3.

   Maintenance of Properties    22

Section 9.4.

   Payment of Taxes    22

Section 9.5.

   Corporate Existence, Etc.    23

Section 9.6.

   Notes to Rank Pari Passu    23

Section 9.7.

   Guaranty by Subsidiaries    23

Section 9.8.

   Stock Pledges    23

SECTION 10.

  

NEGATIVE COVENANTS

   24

Section 10.1.

   Consolidated Net Worth    24

Section 10.2.

   Limitations on Debt    24

Section 10.3.

   Limitation on Liens    25

Section 10.4.

   Mergers and Consolidations, Etc    27

Section 10.5.

   Sale of Assets    28

Section 10.6.

   Transactions with Affiliates    30

Section 10.7.

   Designation of Subsidiaries    30

 

-ii-



--------------------------------------------------------------------------------

SECTION 11.

  

EVENTS OF DEFAULT

   31

SECTION 12.

   REMEDIES ON DEFAULT, ETC.    33

Section 12.1.

   Acceleration    33

Section 12.2.

   Other Remedies    34

Section 12.3.

   Rescission    34

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc.    34

SECTION 13.

  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

   35

Section 13.1.

   Registration of Notes    35

Section 13.2.

   Transfer and Exchange of Notes    35

Section 13.3.

   Replacement of Notes    35

SECTION 14.

  

PAYMENTS ON NOTES

   36

Section 14.1.

   Place of Payment    36

Section 14.2.

   Home Office Payment    36

SECTION 15.

  

EXPENSES, ETC.

   36

Section 15.1.

   Transaction Expenses    36

Section 15.2.

   Survival    37

SECTION 16.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

   37

SECTION 17.

  

AMENDMENT AND WAIVER

   38

Section 17.1.

   Requirements    38

Section 17.2.

   Solicitation of Holders of Notes    38

Section 17.3.

   Binding Effect, Etc.    39

Section 17.4.

   Notes Held by Company, Etc.    39

SECTION 18.

  

NOTICES

   39

SECTION 19.

  

REPRODUCTION OF DOCUMENTS

   40

SECTION 20.

  

CONFIDENTIAL INFORMATION

   40

SECTION 21.

  

SUBSTITUTION OF PURCHASER

   41

SECTION 22.

  

MISCELLANEOUS

   41

Section 22.1.

   Successors and Assigns    41

Section 22.2.

   Payments Due on Non-Business Days    42

 

-iii-



--------------------------------------------------------------------------------

Section 22.3.

   Severability    42

Section 22.4.

   Construction    42

Section 22.5.

   Counterparts    42

Section 22.6.

   Governing Law    42

Section 22.7.

   Submission to Jurisdiction; Waiver of Jury Trial    42

Signature

   44

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

   —    INFORMATION RELATING TO INITIAL PURCHASERS

SCHEDULE B

   —    DEFINED TERMS

SCHEDULE 5.3

   —    Disclosure Materials

SCHEDULE 5.4

   —    Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

   —    Financial Statements

SCHEDULE 5.11

   —    Patents, etc.

SCHEDULE 5.14

   —    Use of Proceeds

SCHEDULE 5.15

   —    Existing Debt

EXHIBIT 1-A

   —    Form of 4.20% Senior Note, Series A-1, due December 15, 2008

EXHIBIT 1-B

   —    Form of 5.25% Senior Note, Series A-2, due December 15, 2013

EXHIBIT 1-C

   —    Form of 5.38% Senior Note, Series A-3, due December 15, 2015

EXHIBIT 1.2

   —    Form of Supplemental Note

EXHIBIT 2.2(a)

   —    Form of Subsidiary Guaranty

EXHIBIT 2.2(b)

   —    Form of Pledge Agreement

EXHIBIT 2.2(c)

   —    Form of Intercreditor Agreement

EXHIBIT 2.3

   —    Form of Supplemental Note Purchase Agreement

EXHIBIT 4.4(a)

   —    Form of Opinion of Special Counsel to the Company, the Subsidiary
Guarantors and the Pledgors

EXHIBIT 4.4(b)

   —    Form of Opinion of Special Counsel to the Purchasers

 

-v-



--------------------------------------------------------------------------------

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

 

$40,000,000 4.20% Senior Notes, Series A-1, due December 15, 2008

$40,000,000 5.25% Senior Notes, Series A-2, due December 15, 2013

$20,000,000 5.38% Senior Notes, Series A-3, due December 15, 2015

 

Dated as of December 17, 2003

 

TO THE PURCHASER LISTED IN THE ATTACHED

SCHEDULE A WHO IS A SIGNATORY HERETO:

 

Ladies and Gentlemen:

 

STERIS Corporation, an Ohio corporation (the “Company”), agrees with you as
follows:

 

SECTION 1. AUTHORIZATION OF NOTES.

 

Section 1.1. Series A Notes. The Company will authorize the issuance and sale of
(a) $40,000,000 aggregate principal amount of its 4.20% Senior Notes, Series
A-1, due December 15, 2008 (the “Series A-1 Notes”), (b) $40,000,000 aggregate
principal amount of its 5.25% Senior Notes, Series A-2, due December 15, 2013
(the “Series A-2 Notes”) and (c) $20,000,000 aggregate principal amount of its
5.38% Senior Notes, Series A-3, due December 15, 2015 (the “Series A-3 Notes”;
the Series A-1 Notes, the Series A-2 Notes and the Series A-3 Notes are
hereinafter referred to as the “Series A Notes”). The Series A Notes shall be
substantially in the form set out in Exhibit 1-A, Exhibit 1-B and Exhibit 1-C,
respectively, with such changes therefrom, if any, as may be approved by you and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

Section 1.2. Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $50,000,000 and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series; (b) shall be
in the aggregate principal amount of not less than $5,000,000 per each such
series, (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

subject to required and optional prepayments, and (g) shall be expressed to
mature on the stated maturity date, all as set forth in the Supplemental Note
Purchase Agreement relating thereto and shall otherwise be substantially in the
form attached hereto as Exhibit 1.2; provided, no Supplemental Notes shall be
issued if at the time of issuance thereof and after giving effect to the
application of proceeds therefor, any Default or Event of Default shall have
occurred and be continuing. The Series A Notes, and the Supplemental Notes are
herein sometimes collectively referred to as the “Notes.” As used herein, the
term “Notes” shall include, without limitation, each Note delivered pursuant to
this Agreement, the Other Agreements and any other Supplemental Note Purchase
Agreement at the Closing and/or at any Supplemental Closing and each Note
delivered in substitution or exchange for any such Note pursuant hereto.

 

SECTION 2. SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES.

 

Section 2.1. Initial Sale of Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to you and you will purchase from the
Company, at the Closing provided for in Section 3, Series A Notes in the
principal amount and of the tranche specified opposite your name in Schedule A
at the purchase price of 100% of the principal amount thereof. Contemporaneously
with entering into this Agreement, the Company is entering into separate Note
Purchase Agreements (the “Other Agreements”) identical with this Agreement with
each of the other purchasers named in Schedule A (the “Other Purchasers”),
providing for the sale at such Closing to each of the Other Purchasers of Series
A Notes in the principal amount and of the tranche specified opposite its name
in Schedule A. You and the Other Purchasers are herein sometimes collectively
referred to as the “Initial Purchasers”. Your obligation hereunder, and the
obligations of the Other Purchasers under the Other Agreements, are several and
not joint obligations, and you shall have no obligation under any Other
Agreement and no liability to any Person for the performance or nonperformance
by any Other Purchaser thereunder. Without limiting the foregoing, the Company
understands and agrees that your commitment and that of the Other Purchasers
under the Other Agreements to purchase the Series A Notes as herein and therein
contemplated does not constitute a commitment, obligation or indication of
interest to purchase any Supplemental Notes.

 

Section 2.2. Guarantees. (a) The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement and the Other Agreements will be absolutely and unconditionally
guaranteed by Ecomed, Inc., an Indiana corporation, American Sterilizer Company,
a Pennsylvania corporation, STERIS Europe, Inc., a Delaware corporation, STERIS
Asia Pacific, Inc., a Delaware corporation, STERIS Inc., a Delaware corporation,
HTD Holding Corp., a Delaware corporation, HSTD LLC, a Delaware limited
liability company, Hausted, Inc., a Delaware corporation, Isomedix Inc., a
Delaware corporation, Isomedix Operations Inc., a Delaware corporation,
SterilTek, Inc. a Nevada corporation, STERIS Latin America, Inc., a Delaware
corporation and Strategic Technology Enterprises, Inc., a Delaware corporation
(together with any additional Subsidiary who delivers a guaranty pursuant to
Section 9.7, the “Subsidiary Guarantors”) pursuant to the guaranty agreement
substantially in the form of Exhibit 2.2(a) attached hereto and made a part
hereof (as the same may be amended, modified, extended or renewed, the
“Subsidiary Guaranty”).

 

-2-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(b) The Notes will be entitled to the benefit of and will be secured by the
pledge agreements each dated as of December 17, 2003 by and among the Company,
American Sterilizer Company, a Pennsylvania corporation, Isomedix Inc., a
Delaware corporation, STERIS Asia Pacific, Inc., a Delaware corporation, STERIS
Europe, Inc., a Delaware corporation, and STERIS Latin America, Inc., a Delaware
corporation, respectively (collectively, the “Pledgors”), and KeyBank National
Association, as collateral agent (the “Collateral Agent”) under the
Intercreditor Agreement, pursuant to the pledge agreement substantially in the
form of Exhibit 2.2(b) attached hereto and made a part hereof (collectively, as
the same may be further amended, supplemented or otherwise modified from time to
time, the “Pledge Agreements”).

 

The Pledge Agreements and any other instruments, documents, agreements related
hereto pursuant to which the Company or any Subsidiary agrees to grant Liens in
favor of the Collateral Agent for the ratable benefit of the Creditors are
hereinafter referred to as the “Collateral Documents”. The Collateral Documents
and the Subsidiary Guaranty are hereinafter collectively referred to as the
“Security Documents.”

 

(c) The enforcement of the rights and benefits in respect of the Security
Documents and the allocation of proceeds thereof will be subject to an
intercreditor agreement dated as of December 17, 2003 entered into by the Agent
on behalf of the Banks, the Collateral Agent and you, substantially in the form
of Exhibit 2.2(c) attached hereto and made a part hereof (as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”).

 

(d) If at any time the Company or any Subsidiary shall grant to any one or more
of the Agent or the Banks security of any kind or provide any one or more of the
Agent or the Banks with additional guaranties or other credit support of any
kind pursuant to the requirements of the Bank Credit Agreement, then the Company
or such Subsidiary shall grant to the holders of the Notes the same security or
guaranty so that the holders of the Notes shall at all times be secured on an
equal and pro rata basis with the Banks. All such additional guaranties shall be
given to the holders of the Notes pursuant to Section 9.7 of this Agreement.

 

(e) The holders of the Notes agree that the obligations of any Subsidiary under
the Subsidiary Guaranty and the Liens of the Collateral Documents in respect of
all or any part of the Collateral therein described shall be automatically
released and discharged without the necessity of further action on the part of
the holders of the Notes if, and to the extent, the corresponding guaranty or
Lien given pursuant to the terms of the Bank Credit Agreement is released and
discharged, provided that in the event the Company or any Subsidiary shall again
become obligated under or with respect to the previously discharged Subsidiary
Guaranty or again grant the discharged Lien, as the case may be, pursuant to the
terms and provisions of the Subsidiary Guaranty, Pledge Agreement, the Bank
Credit Agreement or any additional bank loan agreement entered into by the
Company pursuant to which such lenders make available to the Company credit
facilities which are pari passu with the Notes, then the Lien granted by the
Company or its Subsidiaries under the Pledge Agreement or other Collateral
Document or obligations of such Subsidiary under the Subsidiary Guaranty, as the
case may be, shall be reinstated and any release thereof previously given shall
be deemed null and void, and such Subsidiary Guaranty shall again benefit the
holders of the Notes on an equal and pro rata basis

 

-3-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

and such reinstated Lien and Subsidiary Guaranty shall once again be subject to
the terms of the Intercreditor Agreement. Any release by the holders of the
Notes under this Section 2.2(e) shall be deemed to have occurred concurrently
with the release and discharge under the Bank Credit Agreement. Further, any
reinstatement of a Subsidiary Guaranty or Lien pursuant to the terms hereof
shall comply with the terms of Sections 9.7 and 9.8 hereof. The Company shall
promptly notify the holders of the Notes of any release of a Subsidiary Guaranty
pursuant to this Section 2.2(e) and shall deliver evidence of any release or
discharge of a guaranty or Lien in customary form.

 

Section 2.3. Subsequent Sales. At any time, and from time to time, the Company
and one or more Eligible Purchasers may enter into an agreement substantially in
the form of the Supplemental Note Purchase Agreement attached hereto as Exhibit
2.3 (a “Supplemental Note Purchase Agreement”) in which the Company shall agree
to sell to each such Eligible Purchaser named on the Supplemental Purchaser
Schedule attached thereto (collectively, the “Supplemental Purchasers”) and,
subject to the terms and conditions herein and therein set forth, each such
Supplemental Purchaser shall agree to purchase from the Company the aggregate
principal amount of the Series of Supplemental Notes (which series shall
aggregate not less than $5,000,000 and may consist of more than one different
and separate tranches, but all such different and separate tranches of the same
Series shall constitute one Series) described in such Supplemental Note Purchase
Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental Notes of the Series described in such Supplemental Note
Purchase Agreement will take place at the location, date and time set forth
therein at a closing (a “Supplemental Closing”). At such Supplemental Closing
the Company will deliver to each such Supplemental Purchaser one or more Notes
of the Series to be purchased by such Supplemental Purchaser registered in such
Supplemental Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Notes of such Series to be purchased by such
Supplemental Purchaser and in the denomination or denominations specified with
respect to such Supplemental Purchaser in such Supplemental Purchaser Schedule
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account on the date of such
Supplemental Closing (a “Supplemental Closing Date”) (as specified in a notice
to each such Supplemental Purchaser at least three Business Days prior to such
Supplemental Closing Date).

 

SECTION 3. CLOSING.

 

The sale and purchase of the Series A Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, IL, at 10:00 A.M. (Chicago time), at a closing (the “Initial
Closing”) on December 17, 2003. At the Initial Closing the Company will deliver
to you the Series A Notes in the tranche to be purchased by you in the form of a
single Series A Note for each tranche of the Notes to be purchased by you (or
such greater number of Series A Notes in denominations of at least $500,000 as
you may request) dated the date of the Initial Closing and registered in your
name (or in the name of your nominee), against delivery by you to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to its account at PNC Bank, as

 

-4-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

referred to in the written instructions delivered pursuant to Section 4.12
hereof. If at the Initial Closing the Company shall fail to tender such Series A
Notes to you as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to your satisfaction, you
shall, at your election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights you may have by reason of such
failure or such nonfulfillment. The Initial Closing and each Supplemental
Closing are hereinafter sometimes each referred to as “Closing.”

 

SECTION 4. CONDITIONS TO CLOSING.

 

Your obligation to execute and deliver this Agreement and the obligations of
each Initial Purchaser to purchase and pay for the Series A Notes to be sold at
the Initial Closing is subject to the fulfillment to your satisfaction prior to
or on the date of Initial Closing to the following conditions set forth in this
Section 4. Each Supplemental Purchaser’s obligation to execute and deliver a
Supplemental Note Purchase Agreement and the obligations of each Supplemental
Purchaser to purchase and pay for the Notes to be sold at the applicable
Supplemental Closing is subject to the fulfillment to such Supplemental
Purchasers’ satisfaction prior to or on the date of such Closing, of the
following conditions set forth in this Section 4.

 

Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made on the
date of the Initial Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and,
in the case of any Supplemental Closing, the representations and warranties of
the Company in this Agreement, as modified by any amendment, supplement or
superseding provision pursuant to the Supplemental Note Purchase Agreement shall
be correct when made on the date of such Supplemental Closing (or if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(b) The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made on the date of the Initial
Closing (or if such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), and, in the case of any
Supplemental Closing, the representations and warranties of the Subsidiary
Guarantor, as modified by any amendment, supplement or superseding provision
pursuant to any supplemental agreement shall be correct when made on the date of
such Supplemental Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

 

(c) The representations and warranties of each Pledgor in the Pledge Agreement
to which it is a party shall be correct when made on the date of the Initial
Closing (or if such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), and, in the case of any
Supplemental Closing, the representations and warranties of the Pledgor as
modified by any amendment, supplement or superseding provision pursuant to any
supplemental agreement shall be correct when made on the date of such
Supplemental Closing (or if such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

-5-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied with all material agreements and conditions contained in this Agreement
(or in the applicable Supplemental Note Purchase Agreement) required to be
performed or complied with by it prior to or at the time of such applicable
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

 

(b) Each Subsidiary Guarantor shall have performed and complied with all
material agreements and conditions contained in the Subsidiary Guaranty required
to be performed and complied with by it prior to or at the time of such
applicable Closing, and after giving effect to the issue and sale of Notes (and
the application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

 

(c) Each Pledgor shall have performed and complied with all material agreements
and conditions contained in the Pledge Agreement required to be performed and
complied with by it prior to or at the time of such applicable Closing, and
after giving effect to the issuance and sale of the Notes (and the application
of the proceeds thereof as contemplated by Schedule 5.14), no Default or Event
of Default shall have occurred and be continuing.

 

Section 4.3. Compliance Certificates.

 

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of such applicable Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been fulfilled.

 

(b) Subsidiary Guarantor Officer’s Certificate. Each Subsidiary Guarantor shall
have delivered to you a certificate of an authorized officer, dated the date of
such applicable Closing certifying that the conditions set forth in Sections
4.1(b), 4.2(b) and 4.11 have been fulfilled.

 

(c) Pledgor Officer’s Certificate. Each Pledgor shall have delivered to you a
certificate of an authorized officer, dated the date of such applicable Closing
certifying that the conditions set forth in Sections 4.1(c), 4.2(c) and 4.11
have been fulfilled.

 

(d) Authorization Certificate. The Company shall have delivered to you a
certificate dated the date of such applicable Closing certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes, the Agreement, the Other
Agreements or the Supplemental Note Purchase Agreement, as the case may be, and
the Security Documents to which it is a party.

 

(e) Subsidiary Guarantor Authorization Certificate. Each Subsidiary Guarantor
shall have delivered to you a certificate dated the date of such applicable
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty.

 

(f) Pledgor Authorization Certificate. Each Pledgor shall have delivered to you
a certificate dated the date of such applicable Closing, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Pledge Agreement.

 

-6-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 4.4. Opinions of Counsel. You shall have received opinions in form and
substance satisfactory to you, dated the date of such applicable Closing (a)
from Jones Day, counsel for the Company, the Subsidiary Guarantors and the
Pledgors, and/or such other counsel for the Company, the Subsidiary Guarantors
and the Pledgors, which may include in-house counsel, covering the matters set
forth in Exhibit 4.4(a) (and the Company hereby instructs its counsel to deliver
such opinion to you) and (b) from Chapman and Cutler LLP, your special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request.

 

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of such
applicable Closing your purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which you are subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the applicable Closing.
If requested by you, you shall have received an Officer’s Certificate certifying
as to such matters of fact as you may reasonably specify to enable you to
determine whether such purchase is so permitted.

 

Section 4.6. Sale of Other Notes. Contemporaneously with such applicable
Closing, the Company shall sell to the Other Purchasers, and the Other
Purchasers shall purchase, the Notes to be purchased by them at such Closing as
specified in Schedule A to this Agreement or the Supplemental Note Purchase
Agreement, as the case may be.

 

Section 4.7. Bank Credit Agreement, Security Documents, Etc. (a) All necessary
consents and acknowledgements relating to the Bank Credit Agreement, the
Security Documents and the Intercreditor Agreement shall be in form and
substance satisfactory to you and your special counsel, shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect and you shall have received true, correct and complete copies of each
thereof.

 

(b) At each Supplemental Closing, the Security Documents (including, without
limitation, the Subsidiary Guaranty) and the Intercreditor Agreement shall be
amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.

 

Section 4.8. Filing and Recording. The Collateral Documents (and/or financing
statements or similar notices thereof if and to the extent permitted or required
by applicable law) and the collateral described therein shall have been recorded
or filed for record in such public offices or otherwise maintained in the
possession of the appropriate party, as the case may be, as may be required
pursuant to the terms of the Intercreditor Agreement.

 

-7-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 4.9. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the date of such
applicable Closing the fees, charges and disbursements of your special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least two Business Days prior to such
Closing.

 

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Notes then to be issued.

 

Section 4.11. Changes in Corporate Structure. Other than as permitted by the
terms of this Agreement after the Initial Closing, the Company, the Subsidiary
Guarantors and the Pledgors shall not have changed their jurisdiction of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

 

Section 4.12. Funding Instructions. At least three Business Days prior to the
date of such Closing, you shall have received written instructions executed by a
Responsible Officer of the Company directing the manner of the payment of funds
and setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number, (c) the account name and number into which the
purchase price for the Notes is to be deposited, (d) the name and telephone
number of the account representative responsible for verifying receipt of such
funds and (e) any other information that may be required to effect such
transfer.

 

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to you on the date of the Initial Closing
those representations and warranties set forth in Sections 5.1 through Section
5.18:

 

The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement or amend, as appropriate, the following representations
and warranties, as well as the schedules related thereto, pursuant to a
Supplemental Note Purchase Agreement on the date of each Supplemental Closing;
provided that no such supplement or amendment to any representation or warranty
applicable to any Supplemental Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on the date of the Initial Closing or any determination of the falseness
or inaccuracy thereof within the limitations of Section 11(e).

 

-8-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Other
Agreements, the Notes and the Security Documents to which it is a party and to
perform the provisions hereof and thereof.

 

Section 5.2. Authorization, Etc. This Agreement, the Other Agreements, the Notes
and the Security Documents to which it is a party have been duly authorized by
all necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof and upon receipt of
consideration therefor each Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3. Disclosure. The Company, through its agents, Harris Nesbitt and ABN
AMRO have delivered to you and each Other Purchaser a copy of a Private
Placement Memorandum, dated October 30, 2003 as amended or supplemented (the
“Memorandum”), relating to the transactions contemplated hereby. This Agreement,
the Memorandum, the Securities and Exchange Commission filings, press releases
and other documents identified in Schedule 5.3 and the financial statements
listed in Schedule 5.5, taken as a whole, do not contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made. Since March 31, 2003, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a) Schedule
5.4 is (except as noted therein) a complete and correct list (i) of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and (ii) of the Company’s Restricted
Subsidiaries.

 

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4 and except for Liens permitted by Section
10.3(e)).

 

-9-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

Section 5.5. Financial Statements. The Company has delivered to each Purchaser
copies of the consolidated financial statements of the Company and its
Subsidiaries listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such financial statements and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

 

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Other Agreements,
the Notes and the Security Documents to which its is a party will not (a)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Company or any
Restricted Subsidiary (except the creation of Liens contemplated by the
Collateral Documents) under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Restricted
Subsidiary is bound or by which the Company or any Restricted Subsidiary or any
of their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Restricted Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Restricted Subsidiary.

 

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement, the Other Documents, the Notes
or the Security Documents to which it is a party.

 

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(b) Neither the Company nor any Restricted Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

Section 5.9. Taxes. The Company and its Restricted Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Restricted Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The federal income tax
liabilities of the Company and its Subsidiaries are not subject to further
review by the Internal Revenue Service and have been paid, for all fiscal years
up to and including the fiscal year ended March 31, 1996.

 

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

 

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11, the
Company and its Restricted Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are Material, without known conflict with
the rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.

 

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance which have not resulted in and would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate reasonably be expected to
be Material.

 

-11-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to ERISA (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by an amount that would
reasonably be expected to have a Material Adverse Effect. The term “benefit
liabilities” has the meaning specified in Section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Restricted Subsidiaries does not exceed
$60,000,000.

 

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

 

Section 5.13. Private Offering by the Company. Neither the Company nor, assuming
the accuracy of the Offeree Letters, anyone acting on its behalf has offered the
Series A Notes, the Subsidiary Guaranties or any similar securities for sale to,
or solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than you, the Other
Purchasers and not more than 41 other Institutional Investors, each of which has
been offered the Series A Notes at a private sale for investment. Neither the
Company nor, assuming the accuracy of the Offeree Letters, anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes or the Subsidiary Guaranties to the registration requirements
of Section 5 of the Securities Act.

 

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not

 

-12-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

Section 5.15. Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt with an aggregate outstanding principal amount in
excess of $10,000,000 (provided that the aggregate amount of all such Debt not
listed on Schedule 5.15 does not exceed $25,000,000) of the Company and its
Restricted Subsidiaries as of September 30, 2003, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its Restricted
Subsidiaries. Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of the Company or such Restricted Subsidiary and no
event or condition exists with respect to any Debt of the Company or any
Restricted Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment, other than with respect to any such Debt, a default under
which would not individually or in the aggregate have a Material Adverse Effect.

 

Section 5.16. Foreign Assets Control Regulations, Etc. Neither the sale of the
Notes by the Company hereunder nor its use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, (a) neither the Company nor any
Subsidiary (i) is or will become a person whose property or interests in
property are blocked pursuant to Section 1 of United States Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (ii) to its knowledge after reasonable inquiry, engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such person and (b) the Company and its Subsidiaries are in compliance, in all
Material respects, with the U.S.A. Patriot Act of 2001 (signed into law October
26, 2001).

 

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 1935, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

Section 5.18. Pledge Agreements. The provisions of the Pledge Agreements and the
Intercreditor Agreement are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Creditors, a legal, valid and enforceable
security interest in all right, title and interest of the Pledgors in the
pledged stock described therein; the Collateral Agent has received possession of
the stock certificates representing the shares of pledged stock described
therein or otherwise has been granted a first priority security interest,
registered in the name of the Collateral Agent or otherwise accompanied by
undated stock powers duly executed in blank; and the Pledge Agreement
constitutes (together with possession by the Collateral Agent of the applicable
stock certificates) a fully perfected and continuing first priority Lien on and
security interest in all right, title and interest of the Company in the pledged
stock described therein.

 

-13-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

 

Section 6.1. Purchase for Investment. (a) You represent that (i) you are
purchasing the Notes for your own account or for one or more separate accounts
maintained by you or for the account of one or more pension or trust funds and
not with a view to the distribution thereof; provided that the disposition and
sale of your or their property shall at all times be within your or their
control, (ii) you are a “qualified institutional buyer” within the meaning of
Rule 144A(a)(1) under the Securities Act. You understand that the Notes and the
Subsidiary Guaranties have not been, and will not be, registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes and
the Subsidiary Guaranties.

 

(b) Each Initial Purchaser further represents that in connection with the offer
and sale of the Notes:

 

(i) it, or its representatives, received the Memorandum on or before November 3,
2003;

 

(ii) its, or its representative’s, decision to submit a bid was made prior to
November 11, 2003 or in the case of Teachers Insurance and Annuity Association
of America and TIAA-CREF Life Insurance Company, its decision to submit a bid
was based on information provided on or before November 10, 2003 and such
decision was not influenced in any way by information provided after such date;
and

 

(iii) it, or its representative, was invited to join a “Management Call” to
discuss the business of the Company in connection with the Memorandum, the Notes
and the Subsidiary Guaranties on November 5, 2003 and either (A) it did
participate in such “Management Call” or (B) it had the opportunity to listen,
and did listen, to a replay of such “Management Call” prior to November 11,
2003.

 

Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by you to pay the purchase price of the Notes to be purchased by you
hereunder:

 

(a) the Source is an “insurance company general account” within the meaning of
Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued July
12, 1995) and there is no employee benefit plan, treating as a single plan, all
plans maintained by the same employer or employee organization, with respect to
which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceed ten percent (10%) of the
total reserves and liabilities of such general account (exclusive of separate
account liabilities) plus surplus, as set forth in the NAIC Annual Statement
filed with your state of domicile; or

 

-14-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (b), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or

 

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part l(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

 

(d) the Source is a governmental plan; or

 

(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (e); or

 

(f) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

 

SECTION 7. INFORMATION AS TO THE COMPANY.

 

Section 7.1. Financial and Business Information. The Company shall furnish to
each holder of Notes that is an Institutional Investor:

 

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

 

-15-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

 

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

 

(b) Annual Statements — within 140 days after the end of each fiscal year of the
Company, duplicate copies of,

 

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

 

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission;

 

-16-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

 

(i) with respect to any Plan, any reportable event, as defined in Section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

 

(ii) the taking by the PBGC of steps to institute, or the threatening in writing
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

 

(f) Unrestricted Subsidiaries — if and for so long as Unrestricted Subsidiaries
contribute in the aggregate 10% or more of the Consolidated Total Assets or 10%
or more of Consolidated EBITDA in any fiscal period of the Company and its
consolidated Subsidiaries, then the Company shall be required, within the
respective periods provided in Sections 7.1(a) and 7.1(b), to provide
consolidated financial statements of the Company and its Restricted Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b), without taking into consideration the
financial statements pertaining to Unrestricted Subsidiaries, together with a
table reflecting eliminations or adjustments required to reconcile such
financial statements to the financial statements of the Company and its
consolidated Subsidiaries, with the effect and result that financial terms and
definitions used in determining compliance with financial covenants herein
contained shall apply to the Company and its Restricted Subsidiaries, rather
than the Company and its consolidated Subsidiaries;

 

-17-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(g) Requested Information — with reasonable promptness, such other available
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes, including any such requests in connection with a formal request by the
Securities Valuation Office of the NAIC (or any successor to the duties thereof)
related to the assignment or maintenance of a designation of a rating with
respect to the Notes;

 

(h) Supplemental Note Purchase Agreements - promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance.

 

Section 7.2. Officer’s Certificate. Each set of financial statements furnished
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied or preceded by a certificate of a Senior Financial Officer
setting forth:

 

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.1 through Section 10.2 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

 

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

Section 7.3. Inspection. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

 

-18-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Restricted Subsidiaries with a Senior Financial
Officer of the Company, and, with the consent of the Company (which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Company and each Restricted Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; and

 

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company and upon reasonable prior notice to the Company, to visit and
inspect any of the offices or properties of the Company or any Restricted
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective Senior Financial
Officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Restricted Subsidiaries), all at such times and as often as may
be reasonably requested in writing.

 

SECTION 8. PREPAYMENT OF THE NOTES.

 

Section 8.1. Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Series A Notes is required prior to the final
maturity thereof.

 

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, any Series of the Notes, in an amount not less than 10% of
the aggregate principal amount of such Series of the Notes then outstanding (but
if in the case of a partial prepayment, then against each tranche within such
Series of Notes in proportion to the aggregate principal amount outstanding of
each tranche of such Series), at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of such prepayment, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of the Series of Notes to be
prepaid written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date, the aggregate principal
amount of the Series of the Notes to be prepaid on such date, the principal
amount of each Note held by such holder to be prepaid (determined in accordance
with Section 8.3), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of the Series of Notes to be prepaid a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3. Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series

 

-19-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

to be prepaid shall be allocated among each tranche of the Notes of such Series
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts of each tranche of the Notes of such Series
not theretofore called for prepayment.

 

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
of any Series pursuant to this Section 8, the principal amount of each Note to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding tranches of the Notes of any Series except
(a) upon the payment or prepayment of each tranche of the Notes of such Series
in accordance with the terms of this Agreement or the applicable Supplemental
Note Purchase Agreement pursuant to which the Notes of such Series were issued
or (b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes of such Series at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement or the applicable
Supplemental Note Purchase Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

 

Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with

 

-20-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

respect to such Called Principal, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on the Notes is payable) equal to the Reinvestment Yield with respect
to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
USD” of the Bloomberg Financial Markets Services Screen (or, if not available,
any other national recognized trading screen reporting on-line intraday trading
in the U.S. Treasury securities) for actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable, the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded on-the-run U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by (i)
converting U.S. Treasury bill quotations to bond-equivalent yields in accordance
with accepted financial practice and (ii) interpolating linearly between (1) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and greater than the Remaining Average Life and (2) the actively traded
on-the-run U.S. Treasury security with the maturity closest to and less than the
Remaining Average Life.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

-21-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

SECTION 9. AFFIRMATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1. Compliance with Law. The Company will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws, and obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

Section 9.2. Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as the Company reasonably deems
prudent.

 

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear or any casualty which would not, individually
or in the aggregate, have a Material Adverse Effect), so that the business
carried on in connection therewith may be properly conducted at all times;
provided that this Section shall not prevent the Company or any Restricted
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, have a Material Adverse Effect.

 

Section 9.4. Payment of Taxes. The Company will, and will cause each of its
Restricted Subsidiaries to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent;
provided that neither the Company nor any Restricted Subsidiary need pay any
such tax or assessment if (a) the amount, applicability or validity thereof is
contested by the Company or such Restricted Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Restricted Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of the Company or such Subsidiary or (b) the nonpayment of all such taxes and
assessments in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 9.5. Corporate Existence, Etc. Except as permitted by Section 10.4, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Except as permitted by Sections 10.4 and 10.5, the Company
will at all times preserve and keep in full force and effect the corporate
existence of each of its Restricted Subsidiaries (unless merged into the Company
or a Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

 

Section 9.7. Guaranty by Subsidiaries. The Company will cause each Subsidiary
which delivers a Guaranty pursuant to the Bank Credit Agreement or becomes an
obligor, co-obligor, borrower or co-borrower under the Bank Credit Agreement to
concurrently enter into a Subsidiary Guaranty, and within three Business Days
thereafter will deliver to each of the holders of the Notes the following items:

 

(a) an executed counterpart of the joinder agreement pursuant to which such
Subsidiary has become bound by the Subsidiary Guaranty;

 

(b) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and the Subsidiary Guaranty, as applicable;

 

(c) such documents and evidence with respect to such Subsidiary as the Required
Holders may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by the Subsidiary Guaranty; and

 

(d) an opinion of counsel satisfactory to the Required Holders to the effect
that such Subsidiary Guaranty has been duly authorized, executed and delivered
and constitutes the legal, valid and binding contract and agreement of such
Subsidiary enforceable in accordance with its terms, except as an enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 

Section 9.8. Stock Pledges. If at any time, pursuant to the terms and conditions
of the Bank Credit Agreement, the Company or any existing or newly acquired or
formed Subsidiary shall pledge, grant, assign or convey to the Banks, or any one
or more of them, a Lien on the

 

-23-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

stock of any foreign Subsidiary, the Company or such Subsidiary shall execute
and concurrently deliver to the Collateral Agent for the benefit of the holders
of the Notes a stock pledge in substantially the same form as delivered to the
Banks, or any one or more of them, or the lien granted for the benefit of the
Banks shall also be for the benefit of the holders of the Notes and the Company
shall deliver, or shall cause to be delivered, to the holders of the Notes (a)
all such certificates, resolutions, legal opinions and other related items in
substantially the same forms as those delivered to and accepted by the Banks and
(b) all such amendments to this Agreement, the Intercreditor Agreement and the
Collateral Documents as may reasonably be deemed necessary by the holders of the
Notes in order to reflect the existence of such Lien on the shares of foreign
Subsidiary stock and the Company’s compliance with the requirements of Section
9.6 with respect to any such stock pledge granted to or for the benefit of the
holders of the Notes and to or for the benefit of the Banks.

 

SECTION 10. NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1. Consolidated Net Worth. The Company will, based on the financial
statements for the most recently completed fiscal quarter, at all times keep and
maintain Consolidated Net Worth at an amount not less than $440,000,000.

 

Section 10.2. Limitations on Debt. (a) The Company will not, and will not permit
any Restricted Subsidiary to, create, issue, assume, guarantee or otherwise
incur or in any manner become liable in respect of any Debt unless at the time
of issuance thereof and after giving effect thereto and to the applications of
the proceeds thereof the ratio of (i) Consolidated Total Debt to (ii)
Consolidated EBITDA for the immediately preceding four consecutive fiscal
quarter period would not exceed 3.25 to 1.0.

 

(b) The Company will not, and will not permit any Restricted Subsidiary to,
create, issue, assume, guarantee or otherwise incur or in any manner become
liable in respect of any Priority Debt, except:

 

(i) Guaranties issued by a Restricted Subsidiary guaranteeing Debt of the
Company; provided that the beneficiaries of such Guaranty are parties to the
Intercreditor Agreement; provided further, for clarification, that any
Guaranties issued by a Restricted Subsidiary, the beneficiaries of which are not
parties to the Intercreditor Agreement, shall be included in Priority Debt;

 

(ii) Debt of a Restricted Subsidiary outstanding as of the date of the Initial
Closing and (1) described on Schedule 5.15 or (2) with an aggregate outstanding
principal amount not in excess of $10,000,000;

 

(iii) Debt of a Restricted Subsidiary owing to the Company or to any
Wholly-Owned Restricted Subsidiary;

 

-24-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(iv) Debt of a Restricted Subsidiary which becomes a Restricted Subsidiary after
the date of the Initial Closing to the extent such Debt existed at the time such
Person became a Restricted Subsidiary, provided that such Debt was not incurred
in contemplation of such Person becoming a Restricted Subsidiary; and

 

(v) additional Priority Debt, if after giving effect thereto and to the
application of the proceeds thereof, (1) the aggregate amount of all Priority
Debt (including the Priority Debt then to be created, issued, assumed,
guaranteed or otherwise incurred) does not exceed 20% of Consolidated Total
Capitalization, and (2) no Default or Event of Default would exist.

 

(c) The foregoing restrictions contained in Sections 10.2(a) and 10.2(b) shall
not apply to the renewal, extension or refinancing of any Debt of the Company or
a Restricted Subsidiary which was initially incurred within the limitations of
Section 10.2(a), (b)(ii), (b)(iv) or (b)(v); provided that such extension,
renewal or refunding of Debt shall be without increase in the principal amount
remaining unpaid as of the date of such extension, renewal or refunding.

 

Section 10.3. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or incur, or suffer to be incurred or to exist,
any Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Restricted Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, except:

 

(a) Liens for taxes and assessments or governmental charges or levies and Liens
securing claims or demands of mechanics and materialmen; provided that payment
thereof is not at the time required by Section 9.4 or such Liens are being
contested in good faith by the Company or any Restricted Subsidiary;

 

(b) Liens of or resulting from any judgment or award, (i) the time for the
appeal or petition for rehearing of which shall not have expired, or (ii) in
respect of which the Company or a Restricted Subsidiary shall at all times in
good faith be prosecuting an appeal or proceeding for a review and in respect of
which a stay of execution pending such appeal or proceeding for review shall
have been secured; provided that the Company or such Restricted Subsidiary (1)
is contesting such judgment or award on a timely basis, in good faith and by
appropriate proceedings, and (2) has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Restricted Subsidiary,
as the case may be;

 

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory and contractual landlords’ liens) and Liens to secure the
performance of bids, tenders or trade contracts, or to secure statutory
obligations, surety or appeal bonds or other Liens of like general nature, in
any such case incurred in the ordinary course of business and not in

 

-25-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

connection with the borrowing of money; provided that (i) any such Lien secures
only amounts not due and payable or the payment of which is being contested in
good faith by appropriate actions or proceedings and (ii) any such Lien does not
materially impair the business of the Company and its Restricted Subsidiaries
taken as a whole or the value of the related property for the purposes of such
business;

 

(d) survey exceptions or minor encumbrances, leases or subleases granted to
others, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, (i) which are necessary for the conduct of the
activities of the Company and its Restricted Subsidiaries or which customarily
exist on properties of corporations engaged in similar activities and similarly
situated and (ii) which do not in any event materially impair their use in the
operation of the business of the Company and its Restricted Subsidiaries taken
as a whole;

 

(e) Liens created or incurred under the Collateral Documents and Liens granted
to the Agent or the Banks in connection with the Bank Credit Agreement which, in
each case, are subject to the terms of the Intercreditor Agreement;

 

(f) Liens existing as of the date of the Initial Closing and (1) described on
Schedule 5.15 hereto or (2) securing Debt with an aggregate outstanding
principal amount not in excess of $10,000,000;

 

(g) Liens created or incurred after the date of the Initial Closing given to
secure the payment of all or a portion of the purchase price incurred in
connection with the acquisition or purchase or the cost of construction of
property or of assets useful and intended to be used in carrying on the business
of the Company or a Restricted Subsidiary, including Liens existing on such
property or assets at the time of acquisition thereof or at the time of
completion of construction, as the case may be, whether or not such existing
Liens were given to secure the payment of the acquisition or purchase price or
cost of construction, as the case may be, of the property or assets to which
they attach; provided that (i) the Lien shall attach solely to the property or
assets acquired, purchased or constructed, (ii) such Lien shall have been
created or incurred within 12 months of the date of acquisition or purchase or
completion of construction, as the case may be, (iii) at the time of acquisition
or purchase or of completion of construction of such property or assets, the
aggregate amount remaining unpaid on all Debt secured by Liens on such property
or assets, whether or not assumed by the Company or a Restricted Subsidiary,
shall not exceed an amount equal to 100% of the lesser of the total purchase
price or fair market value at the time of acquisition or purchase (as determined
in good faith by the Board of Directors of the Company) or the cost of
construction on the date of completion thereof, (iv) Debt secured by any such
Lien shall have been created or incurred within the applicable limitations
provided in Section 10.2, and (v) at the time of creation, issuance, assumption,
guarantee or incurrence of the Debt secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist;

 

-26-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(h) any Lien created or incurred after the date of the Initial Closing in favor
of any Governmental Authority to secure payments pursuant to any contract;

 

(i) Liens created or incurred after the date of the Initial Closing given to
secure Debt of the Company or any Restricted Subsidiary in addition to the Liens
permitted by the preceding clauses (a) through (h) hereof; provided that (i) all
Debt secured by such Liens shall have been incurred within the limitations
provided in Sections 10.2(a) and (b)(v) and (ii) at the time of creation,
issuance, assumption, guarantee or incurrence of the Debt secured by such Lien
and after giving effect thereto and to the application of the proceeds thereof,
no Default or Event of Default would exist;

 

(j) Liens on property or assets of (1) a Restricted Subsidiary to secure
obligations of such Restricted Subsidiary to the Company or a Wholly-Owned
Restricted Subsidiary or (2) the Company to secure obligations of the Company to
a Wholly-Owned Restricted Subsidiary;

 

(k) any extension, renewal or refunding of any Lien permitted by the preceding
clauses (a) through (j) of this Section 10.3 in respect of the same property
theretofore subject to such Lien in connection with the extension, renewal or
refunding of the Debt secured thereby; provided that (i) such extenssion,
renewal or refunding of Debt shall be without increase in the principal amount
remaining unpaid as of the date of such extension, renewal or refunding, (ii)
such Lien shall attach solely to the same or substitute such property, and (iii)
at the time of such extension, renewal or refunding and after giving effect
thereto, no Default or Event of Default would exist; and

 

(l) customary provisions in joint venture or similar agreements restricting the
sale or transfer of the interest in such joint venture or other similar entity.

 

Section 10.4. Mergers and Consolidations, Etc. The Company will not, and will
not permit any Restricted Subsidiary to, consolidate with or be a party to a
merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that:

 

(a) any Restricted Subsidiary may merge or consolidate with or into, or transfer
all or substantially all of its assets to, the Company or any Restricted
Subsidiary so long as in (i) any merger or consolidation involving the Company,
the Company shall be the surviving or continuing entity and (ii) in any merger
or consolidation involving a Restricted Subsidiary (and not the Company), the
Restricted Subsidiary shall be the surviving or continuing entity and, after
giving effect to such merger or consolidation, the Company or one or more
Restricted Subsidiaries shall own not less than the same percentage of Voting
Stock of the continuing or surviving Restricted Subsidiary as the Company or one
or more Restricted Subsidiaries owned of the merged or consolidated Restricted
Subsidiary immediately prior to such merger or consolidation;

 

(b) the Company may consolidate or merge with or into any other entity if (i)
the entity which results from such consolidation or merger (the “surviving
entity”) is organized under the laws of any state or jurisdiction of the United
States or the District of

 

-27-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Columbia, Canada, the United Kingdom, a member of the European Union on the date
of this Agreement (other than Greece or Spain), Japan or Australia, (ii) the due
and punctual payment of the principal of and premium, if any, and interest on
all of the Notes, according to their tenor, and the due and punctual performance
and observation of all of the covenants in the Notes, this Agreement and any
Supplemental Note Purchase Agreement to be performed or observed by the Company
are expressly assumed in writing by the surviving entity, (iii) each of the
Subsidiary Guarantors and the Pledgors shall have confirmed in writing the due
and punctual performance and observation of all of its covenants and agreements
contained in the Subsidiary Guaranty and the Pledge Agreement, as the case may
be, and (iv) at the time of such consolidation or merger and immediately after
giving effect thereto, (A) no Default or Event of Default would exist and (B)
the Company could incur at least $1.00 of additional Debt pursuant to Section
10.2(a);

 

(c) the Company may sell or otherwise dispose of all or substantially all of its
assets to any Person for consideration which represents the fair market value of
such assets (as determined in good faith by the Board of Directors of the
Company) at the time of such sale or other disposition if (i) the acquiring
Person is an entity organized under the laws of any state or jurisdiction of the
United States or the District of Columbia, Canada, the United Kingdom, a member
of the European Union on the date of this Agreement (other than Greece or
Spain), Japan or Australia, (ii) the due and punctual payment of the principal
of and premium, if any, and interest on all the Notes, according to their tenor,
and the due and punctual performance and observance of all of the covenants in
the Notes, in this Agreement and any Supplemental Note Purchase Agreement to be
performed or observed by the Company are expressly assumed in writing by the
acquiring entity, (iii) each of the Subsidiary Guarantors and the Pledgors shall
have confirmed in writing the due and punctual performance and observation of
all of its covenants and agreements contained in the Subsidiary Guaranty and the
Pledge Agreement, as the case may be, and (iv) at the time of such sale or
disposition and immediately after giving effect thereto, (A) no Default or Event
of Default would exist and (B) the Company could incur at least $1.00 of
additional Debt pursuant to Section 10.2(a); and

 

(d) any Restricted Subsidiary may sell, lease or otherwise dispose of all or
substantially all of its assets in connection with a sale, lease or other
disposition permitted under Section 10.5(b).

 

Section 10.5. Sale of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of
assets (except assets sold, leased, transferred or otherwise disposed of in the
ordinary course of business for fair market value and except as provided in
Section 10.4(a) and Section 10.4(c); provided that the foregoing restrictions do
not apply to:

 

(a) the sale, lease, transfer or other disposition of assets of a Restricted
Subsidiary to the Company or a Restricted Subsidiary of which the Company or one
or more Restricted Subsidiaries shall own not less than the same percentage of
Voting Stock as the Company or one or more Restricted Subsidiaries then own of
the Restricted Subsidiary making such sale, lease, transfer or other
disposition; or

 

-28-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(b) the sale, lease, transfer or other disposition of assets of the Company to a
Wholly-Owned Restricted Subsidiary that is a Subsidiary Guarantor and which is
not liable for any Priority Debt unless the creditors of such Priority Debt are
parties to the Intercreditor Agreement; or

 

(c) the abandonment of assets of the Company or a Restricted Subsidiary that are
no longer useful or intended to be used in the operation of the business of the
Company and its Restricted Subsidiaries, provided that such abandonment would
not, individually or in the aggregate, have a Material Adverse Effect;

 

(d) the sale, lease, transfer or other disposition of assets for cash or other
property to a Person or Persons if all of the following conditions are met:

 

(i) such assets (valued at net book value) do not, together with all other
assets of the Company and its Restricted Subsidiaries previously disposed of
during the previous 12 months (other than in the ordinary course of business),
exceed 15% of Consolidated Total Assets, determined as of the end of the
immediately preceding fiscal year;

 

(ii) in the opinion of the Company’s Board of Directors in the case of an asset
sold, leased, transferred or otherwise disposed of, the value of which asset is
Material and a Senior Financial Officer in the case of any asset sold, leased,
transferred or otherwise disposed of, the value of which asset is not Material,
the sale is for fair value and is in the best interests of the Company; and

 

(iii) in the event such Person is an Affiliate, the terms of such sale, lease,
transfer or disposition are no less favorable to the Company or such Restricted
Subsidiary than would be obtained in a transaction with a Person other than an
Affiliate; and

 

(iv) immediately after the consummation of the transaction and after giving
effect thereto, no Default or Event of Default would exist;

 

provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within 12
months of the date of sale of such assets to either (y) the acquisition of, or
reinvestment in, assets useful and intended to be used in the operation of the
business of the Company and its Restricted Subsidiaries and having a fair market
value (as determined in good faith by the Board of Directors of the Company in
the case of an asset sold, leased, transferred, or otherwise disposed of, the
value of which asset is Material and a Senior Financial Officer in the case of
any asset sold, leased, transferred or otherwise disposed of, the value of which
asset is not Material) at least equal to that of the assets so disposed of or
(z) the prepayment or payment of principal and accrued but unpaid interest, if
any, and the applicable prepayment premium, if any, of Debt of the Company. It
is understood and agreed by the Company that any such proceeds paid and applied
to the prepayment of the Notes as hereinabove provided shall be prepaid as and
to the extent provided in Section 8.2.

 

-29-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 10.6. Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, enter into or be a party to any transaction
or arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate other than the Company or another Subsidiary), except upon
terms no less favorable to the Company or such Restricted Subsidiary than would
be obtained in a transaction with a Person other than an Affiliate; provided,
however, that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of the Company or
any Affiliate or (b) any transaction between the Company or a Restricted
Subsidiary and another Restricted Subsidiary that the Company reasonably
determines in good faith is beneficial to the Company and its Affiliates as a
whole that is not entered into for the purpose of hindering the exercise of the
rights or remedies of the holders of the Notes.

 

Section 10.7. Designation of Subsidiaries. The Company may designate or
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate or redesignate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided that:

 

(a) the Company shall have given not less than 10 days’ prior written notice to
the holders of the Notes that a Senior Financial Officer has made such
determination;

 

(b) at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

 

(c) in the case of the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and after giving effect thereto, (i) such Unrestricted Subsidiary so
designated shall not, directly or indirectly, own any capital stock of the
Company or any Restricted Subsidiary and (ii) such designation shall be deemed a
sale of assets and shall be permitted by the provisions of Section 10.5(b);

 

(d) in the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto: (i) all outstanding Debt of such
Restricted Subsidiary so designated shall be permitted within the applicable
limitations of Section 10.2 (other than Section 10.2(b)(ii), notwithstanding
that any such Debt was outstanding as of the date of the Initial Closing, and
Section 10.2(b)(iv)) and (ii) all existing Liens of such Restricted Subsidiary
so designated shall be permitted within the applicable limitations of Section
10.3 (other than Section 10.3(f), notwithstanding that any such Lien existed as
of the date of the Initial Closing);

 

(e) in the case of the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Restricted Subsidiary shall not at any time after the date of
the Initial Closing have previously been designated as an Unrestricted
Subsidiary more than twice; and

 

-30-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

(f) in the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, such Unrestricted Subsidiary shall not at any time after the date of
the Initial Closing have previously been designated as a Restricted Subsidiary
more than twice.

 

SECTION 11. EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

 

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

 

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 10.1 and 10.2; or

 

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any Security Document and such default is not remedied
within 30 days after the earlier of (i) a Senior Financial Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 11); or

 

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or, by a Subsidiary
Guarantor in the Subsidiary Guaranty or by a Pledgor in the Pledge Agreement or
in any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made and which representation or warranty shall not have been corrected
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (e) of Section
11); or

 

(f) (i) the Company or any Significant Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Restricted
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Debt in an aggregate outstanding principal amount of at
least $20,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a

 

-31-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

consequence of such default or condition such Debt has become, or has been
declared, due and payable before its stated maturity or before its regularly
scheduled dates of payment without such acceleration having been rescinded or
annulled within any applicable grace period; or

 

(g) the Company or any Significant Restricted Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction
or has an involuntary proceeding or case filed against it and the same shall
continue undismissed for a period of 60 days from commencement of such
proceeding or case, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Significant Restricted
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Restricted Subsidiaries, or any such petition shall be filed against
the Company or any of its Significant Restricted Subsidiaries, and such order,
petition or other such relief remains in effect and shall not be dismissed or
stayed for a period of 60 consecutive days; or

 

(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 (excluding for purposes of such determination such amount of any
insurance proceeds paid or to be paid by or on behalf of the Company or any of
its Significant Restricted Subsidiaries in respect of such judgment or judgments
or unconditionally acknowledged in writing to be payable by the insurance
carrier that issued the related insurance policy) are rendered against one or
more of the Company and its Significant Restricted Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the right to
appeal has expired; or

 

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan, other than a voluntary
termination, shall have been or is reasonably expected to be filed with the PBGC
or the PBGC shall have instituted proceedings under ERISA Section 4042 to
terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA

 

-32-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount which would cause a Material Adverse
Effect, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Restricted Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Company or any Restricted
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect; or

 

(k) for any reason whatsoever any Security Document ceases to be in full force
and effect including, without limitation, a determination by any Governmental
Authority that any Security Document is invalid, void or unenforceable or the
Company or any Subsidiary which is a party to any Security Document shall
contest or deny in writing the enforceability of any of its obligations under
any Security Document to which it is a party (but excluding any Security
Document which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 2.2(e).

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

 

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole

 

-33-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Amount determined in respect of such principal amount (to the full extent
permitted by applicable law), shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for),
and that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

 

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in principal amount of the Notes then outstanding, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

 

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

 

-34-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2. Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1 or
Exhibit 1.2, as the case may be. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000;
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representations set
forth in Section 6.1 and Section 6.2.

 

Section 13.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

 

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

-35-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

SECTION 14. PAYMENTS ON NOTES.

 

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of New York
in such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

 

Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A or in a
Supplemental Note Purchase Agreement, as the case may be, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes of the same Series and tranche pursuant to Section 13.2.
The Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.

 

SECTION 15. EXPENSES, ETC.

 

Section 15.1. Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (and/or
any Supplemental Note Purchase Agreement), the Notes, any Security Document or
the Intercreditor Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (and/or any

 

-36-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Supplemental Note Purchase Agreement), the Notes, any Security Document or the
Intercreditor Agreement or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement
(and/or any Supplemental Note Purchase Agreement), the Notes, any Security
Document or the Intercreditor Agreement or by reason of being a holder of any
Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby (and/or any Supplemental Note Purchase
Agreement), by the Notes or by any Security Document or the Intercreditor
Agreement. The Company will pay, and will save you and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those retained by you).

 

(b) Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
the Intercreditor Agreement and the Collateral Documents and the transactions
contemplated thereby, including but not limited to reasonable attorneys fees; to
pay to the Collateral Agent from time to time reasonable compensation for all
services rendered by it under the Intercreditor Agreement and the Collateral
Documents; to indemnify the Collateral Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Intercreditor Agreement and Collateral
Documents, including, but not limited to, the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties thereunder.

 

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes, any Security Document or the Intercreditor Agreement and
the termination of this Agreement (and/or any Supplemental Note Purchase
Agreement).

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by you of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of you or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement and any Supplemental Note Purchase Agreement and the
Notes embody the entire agreement and understanding between you and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

 

-37-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

SECTION 17. AMENDMENT AND WAIVER.

 

Section 17.1. Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to you unless consented to by you in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount, time or
allocation of any prepayment or payment of principal of, or reduce the rate or
change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or
20. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented and, without limiting the generality of the foregoing, shall
include all Supplemental Note Purchase Agreements.

 

(b) The Collateral Documents may be amended in the manner prescribed in the
Intercreditor Agreement, and the Subsidiary Guaranty and the Intercreditor
Agreement may be amended in the manner prescribed in each such document, and all
amendments to the Security Documents and the Intercreditor Agreement obtained in
conformity with such requirements shall bind all holders of the Notes.

 

Section 17.2. Solicitation of Holders of Notes.

 

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents or the
Intercreditor Agreement. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 or of any of the Security Documents or the Intercreditor
Agreement to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise or issue any Guaranty, or grant any security, to any holder of any
Series or tranche of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
Guaranty or security is concurrently granted, on the same terms, ratably to each
of the holders of each Series and tranche of the Notes then outstanding even if
such holder did not consent to such waiver or amendment.

 

-38-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and the
holder of any Note of any Series or tranche of Notes nor any delay in exercising
any rights hereunder or under any Note shall operate as a waiver of any rights
of any holder of each Series and tranche of such Note.

 

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes, any Security Document or
the Intercreditor Agreement, or have directed the taking of any action provided
herein or in the Notes, any Security Document or the Intercreditor Agreement to
be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

SECTION 18. NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A or in a Supplemental Note Purchase Agreement, or at
such other address as you or it shall have specified to the Company in writing,

 

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Corporate Treasurer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

-39-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

 

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto (other than the
Memorandum), including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by you at
the Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to you, may
be reproduced by you by any photographic, photostatic, microfilm, microcard,
miniature photographic or other similar process and you may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20. CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is confidential and/or proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing (or verbally in
the case of oral communication) when received by you as being confidential
information of the Company or such Subsidiary; provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or any other holder of any Note, (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available or (e)
relates to the “tax treatment” or “tax structure” of the transactions
contemplated by this Agreement, as such terms are defined in Section 1.6011-4 of
the Treasury Department regulations issued under the Code, and all materials of
any kind that are provided to you relating to such tax treatment or tax
structure, except to the extent that disclosure of such information is not
permitted under any applicable securities laws, and except with respect to any
item that contains information concerning the tax treatment or tax structure of
a transaction as well as Confidential Information, this clause (e) shall only
apply to that portion of the item relating to tax treatment or tax structure.
You will maintain the confidentiality of such Confidential Information in
accordance with reasonable procedures adopted by you in good faith to protect
confidential information of third parties delivered to you; provided that you
may deliver or disclose Confidential Information to (i) your directors,
trustees, officers, employees, agents, attorneys and Affiliates (which
Affiliates have agreed to hold confidential the confidential information) (to
the extent such disclosure reasonably relates to the administration of the
investment represented by your Notes), (ii) your financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance

 

-40-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

with the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you to
the extent required, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about your investment portfolio to the extent
required or (viii) any other Person to which such delivery or disclosure may be
required (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process, (y)
in connection with any litigation to which you are a party or (z) if an Event of
Default has occurred and is continuing, to the extent you may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under your Notes
and this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee or any other holder that has previously delivered such
confirmation), such holder will enter into an agreement with the Company
confirming in writing that it is bound by the provisions of this Section 20.

 

SECTION 21. SUBSTITUTION OF PURCHASER.

 

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this Section
21), such word shall no longer be deemed to refer to such Affiliate, but shall
refer to you, and you shall have all the rights of an original holder of the
Notes under this Agreement.

 

SECTION 22. MISCELLANEOUS.

 

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

 

-41-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

 

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Company for the purposes of this
Agreement, the same shall be done by the Company in accordance with GAAP, to the
extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

 

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

 

Section 22.7. Submission to Jurisdiction; Waiver of Jury Trial. (a) The Company
hereby irrevocably submits and consents to the jurisdiction of the federal court
located within the County of New York, State of New York (or if such court lacks
jurisdiction, the State courts located therein), and irrevocably agrees that all
actions or proceedings relating to this Agreement and the Notes may be litigated
in such courts, and the Company waives any objection which it may have based on
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by delivery to it at the
address of such Person set forth in Section 18 above or to its agent referred to
below at such agent’s address set forth below (with a courtesy copy to the
Company at the address set forth in Section 18) and that service so made shall
be deemed to be completed upon actual receipt. The Company hereby irrevocably
appoints

 

-42-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

CT Corporation System, with an office on the date hereof at 111 Eighth Avenue,
New York, New York, 10011, as its agent for the purpose of accepting service of
any process within the State of New York. Nothing contained in this section
shall affect the right of any holder of Notes to serve legal process in any
other manner permitted by law or to bring any action or proceeding in the courts
of any jurisdiction against the Company or to enforce a judgment obtained in the
courts of any other jurisdiction.

 

(b) The parties hereto waive any right to have a jury participate in resolving
any dispute, whether sounding in contract, tort, or otherwise, between them
arising out of, connected with, related to or incidental to the relationship
established between them in connection with this Agreement and the Notes, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.

 

* * * * *

 

-43-



--------------------------------------------------------------------------------

STERIS CORPORATION

   NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours,

STERIS CORPORATION

By

    [Title]

 

Accepted as of                                     .

   

[VARIATION]

   

By                                       

   

Its

 

-44-



--------------------------------------------------------------------------------

INFORMATION RELATING TO INITIAL PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

ACACIA LIFE INSURANCE COMPANY

5900 ‘O’ Street

Lincoln, Nebraska 68510-2234

   Series A-2    $ 1,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.25% Senior Notes, Series A-2, due December 15, 2013, PPN
859152 A@ 9, principal, premium or interest”) to:

 

State Street Bank & Trust Company

ABA #011-000-028

BNF: Physical Income Account

Account #00056143

Further Credit – Fund #1EJP for Acacia Life Insurance Company

Reference: CUSIP; Name of Issue with sufficient information to identify the
source and application of such funds.

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed:

 

Acacia Life Insurance Company

Ameritas Investment Advisors, Inc.

390 North Cotner Blvd.

Lincoln, Nebraska 68505

Fax Number: (402) 467-6970

 

All other notices and communications to be addressed to:

 

Acacia Life Insurance Company

Ameritas Investment Advisors, Inc.

390 North Cotner Blvd.

Lincoln, Nebraska 68505

 

Name of Nominee in which Notes are to be issued: Chimebridge & Co.

 

Taxpayer I.D. Number for Chimebridge & Co.: 65-1186790

Taxpayer I.D. Number: 53-0022880

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

AMERICAN UNITED LIFE INSURANCE COMPANY

One American Square

Post Office Box 368

Indianapolis, Indiana 46206-0368

Attention: Christopher D. Pahlke, Securities Department

Overnight mailing address:

One American Square

Indianapolis, Indiana 46282

   Series A-1    $ 4,000,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 4.20% Senior Notes,
Series A-1, due December 15, 2008, PPN 859152 A* 1, principal, premium or
interest”) the following account:

 

Bank of New York

Attention: P&I Department

One Wall Street, 3rd Floor, Window A

New York, New York 10286

ABA #021000018, BNF:IOC566

 

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.

 

Notices

 

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

 

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 35-0145825

 

A-2



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

AMERITAS LIFE INSURANCE CORP.

5900 ‘O’ Street

Lincoln, Nebraska 68510-2234

   Series A-2    $ 2,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.25% Senior Notes, Series A-2, due December 15, 2013, PPN
859152 A@ 9, principal, premium or interest”) to:

 

State Street Bank & Trust Company

ABA #011-000-028

BNF: Physical Income Account

Account #00056143

Further Credit – Fund #1EJH for Ameritas Life Insurance Corp.

Reference: CUSIP; Name of Issue with sufficient information to identify the
source and application of such funds.

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed:

 

Ameritas Life Insurance Corp.

Ameritas Investment Advisors, Inc.

390 North Cotner Blvd.

Lincoln, Nebraska 68505

Fax Number: (402) 467-6970

 

All other notices and communications to be addressed to:

 

Ameritas Life Insurance Corp.

Ameritas Investment Advisors, Inc.

390 North Cotner Blvd.

Lincoln, Nebraska 68505

Attn: James Mikus

 

Name of Nominee in which Notes are to be issued: Chimeboard & Co.

Taxpayer I.D. Number for Chimeboard & Co.: 65-1186912

Taxpayer I.D. Number: 47-0098400

 

A-3



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

EQUITABLE LIFE INSURANCE COMPANY OF IOWA

c/o ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Robert Boucher

Phone Number: (612) 342-3371

Fax Number: (612) 372-5368

   Series A-3    $ 4,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.38% Senior Notes, Series A-3, due December 15, 2015, PPN
859152 A# 7, principal, premium or interest”) to:

 

The Bank of New York

ABA #021000018

BFN: IOC 566/Income Collections (for scheduled principal and interest payments)

 

or

 

BFN: IOC 565/Income Collections (for all other payments not scheduled principal
and interest if certificates are not received by custodian)

ABA #021000018

Attention: William Cashman

Reference: Equitable Life Insurance Company of Iowa

Account #068071 and PPN 859152 A# 7

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Securities Accounting

Fax Number: (770) 690-4886

 

A-4



--------------------------------------------------------------------------------

All other notices and communications to be addressed as first provided above
with a copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 42-0236150

 

A-5



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

GOLDEN AMERICAN LIFE INSURANCE COMPANY

c/o ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Robert Boucher

Phone Number: (612) 342-3371

Fax Number: (612) 372-5368

   Series A-3    $ 10,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.38% Senior Notes, Series A-3, due December 15, 2015, PPN
859152 A# 7, principal, premium or interest”) to:

 

The Bank of New York

ABA #021000018

BFN: IOC 566/Income Collections (for scheduled principal and interest payments)

 

or

 

BFN: IOC 565/Income Collections (for all other payments not scheduled principal
and interest if certificates are not received by custodian)

Reference: Golden American Life Insurance Company

Account #136374 and PPN 859152 A# 7

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Securities Accounting

Fax Number: (770) 690-4886

 

A-6



--------------------------------------------------------------------------------

All other notices and communications to be addressed as first provided above
with a copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 41-0991508

 

A-7



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF GEORGIA

c/o ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Robert Boucher

Phone Number: (612) 342-3371

Fax Number: (612) 372-5368

   Series A-3    $ 2,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.38% Senior Notes, Series A-3, due December 15, 2015, PPN
859152 A# 7, principal, premium or interest”) to:

 

The Bank of New York

ABA #021000018

BFN: IOC 566 (for scheduled principal and interest payments)

 

or

 

BFN: IOC 565 (for all other payments not scheduled principal and interest if
certificates are not received by custodian)

Attention: PP P&I Department

Reference: Life Insurance Company of Georgia

Account #215306 and PPN 859152 A# 7

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Securities Accounting

Fax Number: (770) 690-4886

 

A-8



--------------------------------------------------------------------------------

All other notices and communications to be addressed as first provided above
with a copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 58-0298930

 

A-9



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

MONY LIFE INSURANCE COMPANY OF AMERICA

c/o MONY Life Insurance Company

1740 Broadway

New York, New York 10019

Attention: Capital Management Unit

Fax Number: (212) 708-2491

   Series A-2    $ 10,000,000

 

Payments

 

All payments in respect of the Note issued in the name of J. ROMEO & Co. to be
made by bank wire or intra-bank transfer of Federal or other funds to
(identifying each payment as “STERIS Corporation, 5.25% Senior Notes, Series
A-2, due December 15, 2013, PPN 859152 A@ 9, principal, premium or interest”)
the following account:

 

JP Morgan Chase

ABA #021000021

for credit to Private Income Processing Account No. 900 9000 200

for further credit to account G52964 in respect of

principal in the amount of                          and

interest in the amount of                          on the Note

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:

 

A-10



--------------------------------------------------------------------------------

IF BY REGULAR MAIL, REGISTERED MAIL, CERTIFIED MAIL OR FEDERAL EXPRESS TO :

 

JP Morgan Chase

14201 N. Dallas Parkway

13th Floor

Dallas, Texas 75254-2917

IF BY FAX TO:

JP Morgan Chase

(469) 477-1904

 

WITH A SECOND COPY TO:

 

MONY Life Insurance Company of America

c/o MONY Life Insurance Company

1740 Broadway

New York, New York 10019

Attention: Securities Custody Division

M.D. 7-41

 

IF BY FAX TO:

(212) 708-2152

Attention: Securities Custody Division

M.D. 7-41

 

Addresses for all other communications:

 

MONY Capital Management, Inc.

c/o MONY Life Insurance Company

1740 Broadway

New York, New York 10019

Telecopy No.: (212) 708-2491

 

Name of Nominee in which Notes are to be issued: J. ROMEO & Co.

 

Taxpayer I.D. Number: 86-0222062

 

A-11



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

PIONEER MUTUAL LIFE INSURANCE COMPANY

c/o American United Life Insurance Company

Post Office Box 368

Indianapolis, Indiana 46206-0368

Attention: Christopher D. Pahlke, Securities Department

Overnight Mailing Address:

 

One American Square

Indianapolis, Indiana 46282

   Series A-1    $ 500,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 4.20% Senior Notes,
Series A-1, due December 15, 2008, PPN 859152 A* 1, principal, premium or
interest”) the following account:

 

Bank of New York

Attention: P&I Department

One Wall Street, 3rd Floor

Window A

New York, New York 10286

ABA #021000018, BNF:IOC566

Pioneer Mutual c/o American United Life

 

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.

 

Notices

 

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 45-0220640

 

A-12



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED


--------------------------------------------------------------------------------

PRIMERICA LIFE INSURANCE COMPANY

242 Trumbull Street

P.O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Private Placements, 7th Floor

Facsimile: (860) 308-8547

   Series A-2    $ 2,500,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 5.25% Senior Notes,
Series A-2, due December 15, 2013, PPN 859152 A@ 9, principal, premium or
interest”) the following account:

 

Primerica Life Insurance Company Account No. 910-2-790079

JP Morgan Chase Bank

One Chase Manhattan Plaza

New York, New York 10081

ABA No. 021000021

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payment should be directed to

 

Primerica Life Insurance Company

242 Trumbull Street

P.O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Cashier, 5th Floor

Facsimile: (860) 308-8556

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 04-1590590

 

A-13



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

180 N. Stetson Avenue

Chicago, IL 60601

Attention: Managing Director

   Series A-1    $ 15,000,000

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit (identifying each payment as
“STERIS Corporation, 4.20% Senior Notes, Series A-1, due December 15, 2008, PPN
859152 A* 1, principal, premium or interest”) to:

 

Account No.: 890-0304-391

The Bank of New York

New York, NY

(ABA No.: 021-000-018)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.20% Senior Secured Notes due 2008, Security No. !INV 8749!” and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

Notices

 

Addresses for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102-4077

Attention: Manager, Billings and Collections

 

All notices and communications to be addressed as first provided above.

 

A-14



--------------------------------------------------------------------------------

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (800) 224-2278

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 22-1211670

 

A-15



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

RELIASTAR LIFE INSURANCE COMPANY

c/o ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Robert Boucher

Phone Number: (612) 342-3371

Fax Number: (612) 372-5368

   Series A-3    $ 2,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.38% Senior Notes, Series A-3, due December 15, 2015, PPN
859152 A# 7, principal, premium or interest”) to:

 

The Bank of New York

BFN: IOC 566 – INST’L CUSTODY (for scheduled principal and interest payments)

 

or

 

BFN: IOC 565 – INST’L CUSTODY (for all other payments not scheduled principal
and interest if certificates are not received by custodian)

ABA #021000018

Reference: ReliaStar Life Insurance Company

Account #187035 and PPN 859152 A# 7

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

A-16



--------------------------------------------------------------------------------

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Securities Accounting

Fax Number: (770) 690-4886

 

All other notices and communications to be addressed as first provided above
with a copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 41-0451140

 

A-17



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

SECURITY LIFE OF DENVER INSURANCE COMPANY

c/o ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Robert Boucher

Phone Number: (612) 342-3371

Fax Number: (612) 372-5368

   Series A-3    $ 2,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“STERIS Corporation, 5.38% Senior Notes, Series A-3, due December 15, 2015, PPN
859152 A# 7, principal, premium or interest”) to:

 

The Bank of New York

ABA #021000018

BFN: IOC 566 (for scheduled principal and interest payments)

 

or

 

BFN: IOC 565 (for all other payments not scheduled principal and interest if
certificates are not received by custodian)

Attention: P&I Department

Reference: Security Life of Denver Insurance Company

Account #178157 and PPN 859152 A# 7

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

A-18



--------------------------------------------------------------------------------

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Securities Accounting

Fax Number: (770) 690-4886

 

All other notices and communications to be addressed as first provided above
with a copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 84-0499703

 

A-19



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

   SERIES OF
NOTES


--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

THE STATE LIFE INSURANCE COMPANY

c/o American United Life Insurance Company

Post Office Box 368

Indianapolis, Indiana 46206-0368

Attention: Christopher D. Pahlke, Securities Department

Overnight Mailing Address:

 

One American Square

Indianapolis, Indiana 46282

   Series A-1    $ 500,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 4.20% Senior Notes,
Series A-1, due December 15, 2008, PPN 859152 A* 1, principal, premium or
interest”) the following account:

 

Bank of New York

Attention: P&I Department

One Wall Street, 3rd Floor

Window A

New York, New York 10286

ABA #021000018, BNF:IOC566

State Life, c/o American United Life

 

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.

 

Notices

 

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 35-0684263

--------------------------------------------------------------------------------

* Please furnish a copy of the final Note via fax prior to closing.

 

A-20



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

730 Third Avenue

New York, New York 10017-3206

   Series A-2    $ 12,000,000

 

Payments

 

All payments on or in respect of the certificate shall be made in immediately
available funds at the opening of business on the due date by electronic funds
transfer (identifying as “STERIS Corporation, 5.25% Senior Notes, Series A-2,
due December 15, 2013, PPN 859152 A@ 9, principal, premium or interest”) through
the Automated Clearing House System to:

 

Chase Manhattan Bank

ABA #021000021

New York, NY

For deposit to the account of:

 

Teachers Insurance and Annuity Association of America

Account Number 900-9000200

For Further Credit to TIAA Account # G07040

On order of STERIS CORP.

Reference: PPN# 859152 A@ 9 /Issuer/Mat. Date/Coupon Rate/P&I Breakdown

 

Address for all notices in respect of payment:

 

Contemporaneous with the above electronic funds transfer, mail or fax the
following information setting forth: (1) the full name, private placement number
interest rate and maturity date of the Notes: (2) the allocation of payment
between principal, interest, premium and any special payment; and (3) the name
and address of Bank (or Trustee) from which such transfer was sent to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attn: Securities Accounting Division

Telephone No. (212) 916-6004            Facsimile No. (212) 916-6955

 

A-21



--------------------------------------------------------------------------------

Address for all other communications:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attn: Karina Sarmiento, Securities Division, Domestic Private Placements

Telephone No. (212) 916-6197              Facsimile No. (212) 916-6582

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 13-1624203

 

A-22



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

TIAA-CREF LIFE INSURANCE COMPANY

730 Third Avenue

New York, New York 10017-3206

   Series A-1    $ 5,000,000

 

Payments

 

All payments on or in respect of the certificate shall be made in immediately
available funds at the opening of business on the due date by electronic funds
transfer (identifying as “STERIS Corporation, 4.20% Senior Notes, Series A-1,
due December 15, 2008, PPN 859152 A* 1, principal, premium or interest”) through
the Automated Clearing House System to:

 

JP Morgan Chase Bank

ABA #021-000-021

New York, NY

For deposit to the account of:

 

T-C Life GFA Private Placements Securities Account

Account No. 900-9000200

For Further Credit to TIAA Account # G09742

On order of: STERIS CORP/

Reference: PPN# 859152 A* 1 /Issuer/Mat. Date/Coupon Rate/P&I Breakdown

 

Address for all notices in respect of payment:

 

Contemporaneous with the above electronic funds transfer, mail or fax the
following information setting forth: (1) the full name, private placement number
interest rate and maturity date of the Notes: (2) the allocation of payment
between principal, interest, premium and any special payment; and (3) the name
and address of Bank (or Trustee) from which such transfer was sent to:

 

TIAA-CREF LIFE INSURANCE COMPANY

730 Third Avenue

New York, New York 10017

Attn: Securities Accounting Division

Telephone No. (212) 916-6004            Facsimile No. (212) 916-6955

 

A-23



--------------------------------------------------------------------------------

Address for all other communications:

 

TIAA-CREF LIFE INSURANCE COMPANY

730 Third Avenue

New York, New York 10017

Attn: Karina Sarmiento, Securities Division, Domestic Private Placements

Telephone No. (212) 916-6197             Facsimile No. (212) 907-6582

 

Name of Nominee in which Notes are to be issued: None

 

Taxpayer I.D. Number: 13-3917848

 

A-24



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

THE TRAVELERS INSURANCE COMPANY

242 Trumbull Street

P. O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Private Placements, 7th Floor

Telefacsimile: (860) 308-8547

   Series A-1
Series A-2    $
$ 15,000,000
10,000,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 4.20% Senior Notes,
Series A-1, due December 15, 2008, PPN 859152 A* 1, principal, premium or
interest” or “STERIS Corporation, 5.25% Senior Notes, Series, A-2, due December
15, 2013, PPN 859152 A@ 9 principal, premium or interest”, as the case may be,
respectively to) the following account:

 

The Travelers Insurance Company – Consolidated Private

Placement Account No. 910-2-587434

JPMorgan Chase Bank

One Chase Manhattan Plaza

New York, New York 10081

ABA No. 021000021

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payment should be directed to

 

The Travelers Insurance Company

242 Trumbull Street, P. O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Cashier, 5th Floor

Facsimile: (860) 308-8556

 

Name of Nominee in which Notes are to be issued: TRAL & CO

 

Taxpayer I.D. Number: 06-0566090 (a Connecticut corporation)

 

A-25



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

  

SERIES OF

NOTES

--------------------------------------------------------------------------------

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

--------------------------------------------------------------------------------

THE TRAVELERS LIFE AND ANNUITY COMPANY

242 Trumbull Street

P. O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Private Placements, 7th Floor

Telefacsimile: (860) 308-8547

   Series A-2    $ 2,500,000

 

Payments

 

All payments to be made by crediting in the form of federal funds banks wire
transfer, with sufficient information to identify the source and application of
funds (identifying each payment as “STERIS Corporation, 5.25% Senior Notes,
Series A-2, due December 15, 2013, PPN 859152 A@ 9, principal, premium or
interest”) the following account:

 

The Travelers Insurance Company – Consolidated Private

Placement Account No. 910-2-587434

JPMorgan Chase Bank

One Chase Manhattan Plaza

New York, New York 10081

ABA No. 021000021

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payment should be directed to:

 

The Travelers Life and Annuity Company

242 Trumbull Street, P. O. Box 150449

Hartford, Connecticut 06115-0449

Attention: Cashier, 5th Floor

Facsimile: (860) 308-8556

 

Name of Nominee in which Notes are to be issued: TRAL & CO

 

Taxpayer I.D. Number: 06-0904249

 

 

A-26



--------------------------------------------------------------------------------

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition in excess of 50% of the stock (or other equity
interest) of any Person, or (c) the acquisition of another Person (other than a
Company) by a merger or consolidation or any other combination with such Person.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

 

“Agent” means KeyBank National Association, as Agent under the Bank Credit
Agreement.

 

“Bank Credit Agreement” means that certain Credit Agreement dated as of March
28, 2002, among the Company, the Agent, LaSalle Bank National Association as
Documentation Agent and the other parties thereto, as from time to time
supplemented, amended, modified, extended, renewed or replaced.

 

“Banks” means the lending institutions party to the Bank Credit Agreement.

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the Lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral Agent” is defined in Section 2.2(b).

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Collateral Documents” is defined in Section 2.2(b).

 

“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated EBIT” means, for any period, on a Consolidated basis, (a)
Consolidated Net Earnings for such period plus the aggregate amounts deducted in
determining such Consolidated Net Earnings in respect of (i) income taxes, (ii)
Consolidated Interest Expense and (iii) non-recurring non-cash charges
(including non-cash charges associated with the write-off of goodwill in
accordance with SFAS 142) and losses, minus (b) non-recurring non-cash gains;
provided, that Consolidated EBIT for any period shall include the appropriate
financial items (other than assumed operating synergies) for any Person or
business unit that has been acquired by the Company or any Subsidiary for any
portion of such period prior to the date of such Acquisition and exclude the
appropriate financial items (other than assumed operating synergies) for any
Person or business unit that has been disposed of by the Company or any
Subsidiary, for the portion of such period prior to the date of such
disposition.

 

“Consolidated EBITDA” means, for any period, (a) Consolidated EBIT, plus (b)
Consolidated Depreciation and Amortization Charges; provided that Consolidated
EBITDA for any period shall (i) include the appropriate financial items (other
than assumed operating synergies) for any Person or business unit that has been
acquired by the Company or any Subsidiary for any portion of such period prior
to the date of such Acquisition, and (ii) exclude the appropriate financial
(other than assumed operating synergies) items for any Person or business unit
that has been disposed of by the Company or any Subsidiary for the portion of
such period prior to the date of such disposition.

 

“Consolidated Interest Expense” means, for any period, interest expense of the
Company for such period, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Company for such period, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Company, determined on a Consolidated basis and in accordance with GAAP.

 

B-2



--------------------------------------------------------------------------------

“Consolidated Total Assets” means as of the date of any determination thereof,
the total amount of assets (less reserves properly deductible), which under GAAP
appear on the Consolidated balance sheet of the Company.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Total Debt plus (b) Consolidated Net Worth.

 

“Consolidated Total Debt” means all Debt of the Company and its Subsidiaries,
determined on a Consolidated basis eliminating intercompany items.

 

“Creditors” means the Agent, the Banks and the holders of the Notes.

 

“Debt” with respect to any Person means, at any time, without duplication,

 

(a) its liabilities for borrowed money;

 

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and trade payables arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

 

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

 

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (representing obligations for borrowed money and not to secure the
performance of bids, tenders or trade contracts); and

 

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.

 

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes.

 

“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any Series of Notes from
the registration requirements of the Securities Act.

 

B-3



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.

 

“Governmental Authority” means

 

(a) the government of

 

(i) the United States of America or any State or other political subdivision
thereof, or

 

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

 

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

B-4



--------------------------------------------------------------------------------

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

 

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

 

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Initial Closing” is defined in Section 3.

 

“Initial Purchaser” is defined in Section 2.1.

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

 

“Intercreditor Agreement” is defined in Section 2.2(c).

 

“Lien” means, with respect to any Person, any mortgage, lien (statutory or
other), pledge or deposit of, charge, security interest or other encumbrance, or
any interest or title of any vendor, lessor, lender or other secured party to or
of such Person under any conditional sale or other title retention agreement or
Capital Lease, upon or with respect to any property or asset of such Person.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

B-5



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, any Supplemental Note Purchase
Agreement, the Notes and any Security Document to which it is a party, or (c)
the validity or enforceability of this Agreement, any Supplemental Note Purchase
Agreement, the Notes or any of the Security Documents.

 

“Memorandum” is defined in Section 5.3.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

“Notes” is defined in Section 1.

 

“Offeree Letters” means those certain letters each dated December 17, 2003 from
Harris Nesbitt and ABN AMRO, respectively, setting forth the procedures taken
with respect to the offer and sale of the Notes and the Subsidiary Guaranties
and any Offerree Letter delivered in connection with a Supplemental Note
Purchase Agreement which shall be dated the date on or about the date of any
such Supplemental Note Purchase Agreement.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Other Agreements” is defined in Section 2.1.

 

“Other Purchasers” is defined in Section 2.1.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.

 

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

 

“Pledge Agreements” is defined in Section 2.2(b).

 

“Pledgors” is defined in Section 2.2(b).

 

B-6



--------------------------------------------------------------------------------

“Priority Debt” means (a) any Debt of the Company secured by a Lien created or
incurred within the limitations of Section 10.3(i), and (b) any Debt of the
Company’s Restricted Subsidiaries other than Qualified Subsidiary Debt.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Qualified Subsidiary Debt” means Debt of a Restricted Subsidiary incurred
within the limitations of Section 10.2 (b)(i), (b)(ii), (b)(iii) and (b)(iv).

 

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Company, and (b) which is designated a “Restricted
Subsidiary” on Schedule 5.4 or pursuant to Section 10.7.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Documents” is defined in Section 2.2(b).

 

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company.

 

“Series” means any one of, or any combination of, the Series A Notes and any
subsequent Notes of any Series.

 

“Series A Notes” is defined in Section 1.1.

 

“Series A-1 Notes” is defined in Section 1.1.

 

“Series A-2 Notes” is defined in Section 1.1.

 

“Series A-3 Notes” is defined in Section 1.1.

 

“Significant Restricted Subsidiary” means at any time any Restricted Subsidiary
that would at such time constitute a “Significant Subsidiary” (as such term is
defined in Regulation S-X of the Securities and Exchange Commission as in effect
on the date of the Closing) of the Company.

 

B-7



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such entity, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.

 

“Subsidiary Guarantor” is defined in Section 2.2(a) and shall include any
Subsidiary which is required to comply with the requirements of Section 9.7.

 

“Subsidiary Guaranty” is defined in Section 2.2(a) and shall include any
Subsidiary Guaranty delivered pursuant to Section 9.7.

 

“Supplemental Closing” is defined in Section 2.3.

 

“Supplemental Closing Date” is defined in Section 2.3.

 

“Supplemental Note Purchase Agreement” is defined in Section 2.3.

 

“Supplemental Notes” is defined in Section 1.2.

 

“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any Series
of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.

 

“Supplemental Purchasers” is defined in Section 2.3.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

 

“Voting Stock” means securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect a majority of
the corporate directors (or Persons performing similar functions).

 

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the equity interests (except
directors’ qualifying shares and, in the case of any Subsidiary organized under
the laws of a jurisdiction other than the United States, any nominal holdings of
shares by any employee, officer, director or other third party as required by
law) and voting interests of which are owned by any one or more of the Company
and the Company’s other Wholly-Owned Restricted Subsidiaries at such time.

 

B-8



--------------------------------------------------------------------------------

[FORM OF SERIES A-1 NOTE]

 

STERIS CORPORATION

 

4.20% Senior Note, Series A-1, due December 15, 2008

 

No. [            ]

   [Date]

$[                    ]

   PPN 859152 A* 1

 

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [                    ] DOLLARS on December 15, 2008, with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 4.20% per annum from the date
hereof, payable semiannually, on the fifteenth day of June and December in each
year, commencing with the June 15 or December 15 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to 6.20%.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.

 

This Note is one of the 4.20% Senior Notes, Series A-1, due December 15, 2008
(the “Series A-1 Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $40,000,000 aggregate principal
amount 5.25% Senior Notes, Series A-2, due December 15, 2013 (the “Series A-2
Notes”) and $20,000,000 aggregate principal amount 5.38% Senior Notes, Series
A-3, due December 15, 2015 (the “Series A-3 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes being hereinafter referred to
collectively as the “Series A Notes”) issued pursuant to separate Note Purchase
Agreements, dated as of December 17, 2003 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes”, and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreements and (ii) to have made the representation set forth in
Section 6.1(a), Section 6.2 and, in the case of any Initial Purchaser (as
defined in the Note Purchase Agreements), Section 6.1(b) of the Note Purchase
Agreements and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.

 

EXHIBIT 1-A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

 

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By

       

[Title]

 

 

E-1-A-2



--------------------------------------------------------------------------------

[FORM OF SERIES A-2 NOTE]

 

STERIS CORPORATION

 

5.25% Senior Note, Series A-2, due December 15, 2013

 

No. [            ]

   [Date]

$[                    ]

   PPN 859152 A@ 9

 

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [                    ] DOLLARS on December 15, 2013, with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 5.25% per annum from the date
hereof, payable semiannually, on the fifteenth day of June and December in each
year, commencing with the June 15 or December 15 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to 7.25%.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.

 

This Note is one of the 5.25% Senior Notes, Series A-2, due December 15, 2013
(the “Series A-2 Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $40,000,000 aggregate principal
amount 4.20% Senior Notes, Series A-1, due December 15, 2008 (the “Series A-1
Notes”) and $20,000,000 aggregate principal amount 5.38% Senior Notes, Series
A-3, due December 15, 2015 (the “Series A-3 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes being hereinafter referred to
collectively as the “Series A Notes”) issued pursuant to separate Note Purchase
Agreements, dated as of December 17, 2003 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes”, and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreements and (ii) to have made the representation set forth in
Section 6.1(a), Section 6.2 and, in the case of any Initial Purchaser (as
defined in the Note Purchase Agreements), Section 6.1(b) of the Note Purchase
Agreements and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.

 

EXHIBIT 1-B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

 

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

 

By

       

[Title]

 

E-1-B-2



--------------------------------------------------------------------------------

[FORM OF SERIES A-3 NOTE]

 

STERIS CORPORATION

 

5.38% Senior Note, Series A-3, due December 15, 2015

 

No. [            ]

   [Date]

$[                    ]

   PPN 859152 A# 7

 

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [                    ] DOLLARS on December 15, 2015, with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 5.38% per annum from the date
hereof, payable semiannually, on the fifteenth day of June and December in each
year, commencing with the June 15 or December 15 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to 7.38%.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.

 

This Note is one of the 5.38% Senior Notes, Series A-3, due December 15, 2015
(the “Series A-3 Notes”) of the Company in the aggregate principal amount of
$20,000,000 which, together with the Company’s $40,000,000 aggregate principal
amount 4.20% Senior Notes, Series A-1, due December 15, 2008 (the “Series A-1
Notes”) and $40,000,000 aggregate principal amount 5.25% Senior Notes, Series
A-2, due December 15, 2013 (the “Series A-2 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes being hereinafter referred to
collectively as the “Series A Notes”) issued pursuant to separate Note Purchase
Agreements, dated as of December 17, 2003 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes”, and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreements and (ii) to have made the representation set forth in
Section 6.1(a), Section 6.2 and, in the case of any Initial Purchaser (as
defined in the Note Purchase Agreements), Section 6.1(b) of the Note Purchase
Agreements and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.

 

EXHIBIT 1-C

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

 

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By

       

[Title]

 

E-1-C-2



--------------------------------------------------------------------------------

[FORM OF SUPPLEMENTAL NOTE]

 

STERIS CORPORATION

 

        % Senior Note, Series         , due                     ,         

 

No. [            ]

   [Date]

$[                    ]

   PPN[                    ]

 

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [                    ] DOLLARS on                     ,
        , with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate of     % per annum
from the date hereof, payable semiannually, on the          day of             
and                      in each year, commencing with the
[                    ] or [                    ] next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to         %.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[            ] or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreements referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Series         
Notes”) issued pursuant the Supplemental Note Purchase Agreement dated as of
                     to separate Note Purchase Agreements, dated as of December
17, 2003 (as from time to time amended or supplemented, the “Note Purchase
Agreements”), between the Company and the respective Purchasers named therein
and is entitled to the benefits thereof, together with additional Series of
Notes from time to time issued thereunder (the “Supplemental Notes”, and
collectively with the notes issued under the Note Purchase Agreements, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreements and (ii) to have made the representation set forth in
Section 6.1(a) and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreements.

 

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney

 

EXHIBIT 1.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

 

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreements.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreements, but not otherwise.]

 

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

 

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

 

By

       

[Title]

 

E-1.2-2



--------------------------------------------------------------------------------

FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT

 

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

 

As of                     ,         

 

To Each of the Purchasers

Named in the Supplemental

Purchaser Schedule Attached Hereto

 

Ladies and Gentlemen:

 

Reference is made to those certain Note Purchase Agreements, each dated as of
December 17, 2003 between the Company and each of the Initial Purchasers named
in the Initial Purchaser Schedule attached thereto (the “Agreement”). Terms used
but not defined herein shall have the respective meanings set forth in the
Agreement.

 

As contemplated in Section 2.3 of the Agreements, the Company agrees with you as
follows:

 

A. Subsequent Series of Notes. The Company has authorized and will create a
Subsequent Series of Notes to be called the “Series          Notes.” Said Series
         Notes will be dated the date of issue; will bear interest (computed on
the basis of a 360-day year of twelve 30-day months) from such date at the rate
of         % per annum, payable semiannually in arrears on the      day of each
             and              in each year (commencing                     ,
        ) until the principal amount thereof shall become due and payable and
shall bear interest on overdue principal (including any overdue optional
prepayment of principal) and premium, if any, and, to the extent permitted by
law, on any overdue installment of interest at the rate specified therein after
the date due for payment, whether by acceleration or otherwise, until paid; will
be expressed to mature on                     ,             ; and will be
substantially in the form attached to the Agreement as Exhibit 1.2 with the
appropriate insertions to reflect the terms and provisions set forth above.

 

B. Purchase and Sale of Series              Notes. The Company hereby agrees to
sell to each Supplemental Purchaser set forth on the Supplemental Purchaser
Schedule attached hereto (collectively, the “Series              Purchasers”)
and, subject to the terms and conditions in the Agreement and herein set forth,
each Series              Purchaser agrees to purchase from the Company the
aggregate principal amount of the Series              Notes set opposite each
Series              Purchaser’s name in the Supplemental Purchaser Schedule at
100% of the aggregate principal amount. The sale of the Series             
Notes shall take place at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603 at 10:00 a.m. Chicago time, at a closing the
(“Series              Closing”) on             ,             , or such other
date as shall be agreed upon by the Company and each Series             
Purchaser. At the Series              Closing the Company will deliver to each

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Series          Purchaser one or more Series          Notes registered in such
Series          Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Series          Notes to be purchased by said
Series          Purchaser and in the denomination or denominations specified
with respect to such Series          Purchaser in the Supplemental Purchaser
Schedule attached hereto against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account on
the date of the Series          Closing (the “Series          Closing Date”) (as
specified in a notice to each Series          Purchaser at least three Business
Days prior to the Series          Closing Date).

 

C. Conditions of Series          Closing. The obligation of each Series         
Purchaser to purchase and pay for the Series          Notes to be purchased by
such purchaser hereunder on the Series          Closing Date is subject to the
satisfaction, on or before such Series          Closing Date, of the conditions
set forth in Section 4 of the Agreement, and to the following additional
conditions:

 

(a) Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the Series          Closing Date and the Company shall
have delivered to each Series          Purchaser an Officer’s Certificate, dated
the Series          Closing Date certifying that such condition has been
fulfilled.

 

(b) Each Subsidiary Guarantor and Pledgor shall have confirmed in writing that
the Series          Notes shall be guaranteed and secured, as the case may be,
by the Subsidiary Guaranty and the Pledge Agreement.

 

(c) Contemporaneously with the Series          Closing, the Company shall sell
to each Series          Purchaser, and each Series          Purchaser shall
purchase, the Series          Notes to be purchased by such Series         
Purchaser at the Series          Closing as specified in the Supplemental
Purchaser Schedule.

 

D. Prepayments. The Series          Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.

 

(x) Required Prepayments; Maturity

 

[to be determined]

 

(y) Optional and Contingent Prepayments. As provided in Sections 8.2 of the
Agreement.

 

E. Purchaser Representations. Each Series          Purchaser represents and
warrants that the representations and warranties set forth in Section 6 of the
Agreement are true and correct on the date hereof with respect to the purchase
of the Series          Notes by such Series          Purchaser.

 

E-2.3-2



--------------------------------------------------------------------------------

F. Series          Notes Issued under and Pursuant to Agreement. Except as
specifically provided above, the Series          Notes shall be deemed to be
issued under, to be subject to and to have the benefit of all of the terms and
provisions of the Agreement as the same may from time to time be amended and
supplemented in the manner provided therein.

 

E-2.3-3



--------------------------------------------------------------------------------

The execution hereof by the Series          Purchasers shall constitute a
contract among the Company and the Series          Purchasers for the uses and
purposes hereinabove set forth. By their acceptance hereof, each of the Series
         Purchasers shall also be deemed to have accepted and agreed to the
terms and provisions of the Agreement, as in effect on the date hereof.

 

STERIS CORPORATION

By

    Its

 

Accepted as of

--------------------------------------------------------------------------------

 

[VARIATION]

By

Its

 

E-2.3-4



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES      PURCHASERS

 

NAME AND ADDRESS OF SERIES          PURCHASER

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT OF SERIES
         NOTES TO BE
PURCHASED


--------------------------------------------------------------------------------

[NAME OF SERIES          PURCHASER]

   $  

(1)    All payments by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds.

      

(2)    All notices of payments and written confirmations of such wire transfers:

      

(3)    All other communications:

      

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL REPRESENTATIONS

 

The Company represents and warrants to each Series          Purchaser that
except as hereinafter set forth in this Exhibit A, each of the representations
and warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct as of the date hereof with respect to the Series          Notes with the
same force and effect as if each reference to “Series          Notes” set forth
therein was modified to refer the “Series          Notes” and each reference to
“this Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplemental Note Purchase Agreement. The Section
references hereinafter set forth correspond to the similar sections of the Note
Purchase Agreement which are supplemented hereby:

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY, THE SUBSIDIARY GUARANTORS AND THE PLEDGORS

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)